DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of May 3, 2021, Applicant, on August 3, 2021, amended claims 23 & 33. Claims 1-22 & 43-58 were previously canceled. Claims 23-42 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that the claims are patent eligible based on the structural elements, which direct the subject matter of claim 23, and similarly claim 33, to a practical application and not to an abstract idea, because the claims recite a system that includes an article of PPE and a computing system with a repository and a computing device is patent eligible insofar as it sets forth both an article of manufacture (e.g., PPE) and machine (e.g., a computing system with a repository and a computing device), both of which are set forth in the plain statutory language of 35 U.S.C. § 101; accordingly, there is nothing abstract about these structural elements of claim 23, and similarly recited in clam 33. Examiner respectfully disagrees.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
	Although, as noted by Examiner above, the first part of the verbal test to determine whether a claim is directed to an abstract idea, in prong 1 of Step 2A, asks whether the claim recites an abstract idea, Applicant has addressed prong 2 of step 2A first. Accordingly, Examiner will first address prong 2 of Step 2A in response to this first argument by Applicant. Furthermore, Examiner will address prong 1 of Step 2A and identifying the abstract idea recited in the claims in Examiner’s third response because this issue is the third issue addressed in Applicant’s argument.


	Applicant argues the claims recite numerous features that require a specific "configuration" of the structural elements that is not abstract and that sets forth significantly more than mere generic components because the claims recite, for example, both the repository and the computing device of claim 23, and similarly recited in claim 33, are required to be configured with many specific structural features and to perform specific operations that could not be performed by a human. Examiner respectfully disagrees.
	Here, Applicant appears to be asserting that the claim recite significantly more than an abstract idea because the repository and the computing device are configured to perform operations that could not be performed by a human, and this argument by Applicant is directed to the Step 2B. Examiner will address Applicant’s assertions regarding the additional elements beyond the recited abstract idea because these are relevant to the analysis of Step 2B. However, with respect to Applicant’s assertion that the operations cannot be performed by human, Examiner will address these arguments below in Examiner’s third response to Applicant’s arguments regarding prong 1 of Step 2A because these assertions are relevant to the analysis of prong 1 of Step 2A.
	With respect to Step 2B, the claims recite the additional elements beyond the recited abstract idea of “[a] system comprising: a article of personal protective equipment (PPE); a computing system comprising: a repository storing,” and “a computing device configured to …,” “sensor data” in claim 23, and similarly claims 24-42; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on using generic computer components (i.e. apply it), and are no more than applying the abstract idea with generic computer components, which is not sufficient to amount to significantly more than an abstract idea. MPEP 2106.05(f).
	In addition, these limitation merely generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea, namely the field of use of a computer system managing tasks performed by people requiring PPE. MPEP 2106.05(h).
With respect to the storing, obtaining, receiving, outputting, and based on sensor data limitations, while the functions of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform mere data gathering operations, which is insignificant extrasolution activity and not sufficient to amount to significantly more than an abstract idea. MPEP 2106.05(g).
Furthermore, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field, which is not sufficient to amount to significantly more than an abstract idea, as evinced by Eberbach, et al. (US 20170185905 A1) at [0039] (disclosing the functions/acts of the invention may be implemented by instructions provided to and executed by a processor of a general purpose computer) and Applicant’s specification at [0137]-[0140] (disclosing the instructions may be executed by a general purpose microprocessors, and the techniques described herein may be implemented by any suitable structure). MPEP 2106.05(d). Moreover, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.

Applicant argues the claim are not abstract because the claim recites to the claims to more clearly demonstrate that the features and steps of the claims could not be read to cover mental steps performed by a human by reciting computer components configured to receiving user input setting up a work 
Under prong 1 of Step 2A, the claims (claim 23, and similarly claims 24-42) recite “storing at least one model for a plurality of confined spaces each having limited means of entry or exit, the at least one model based at least in part on respective sets of one or more characteristics of the plurality of confined spaces; … receive user input setting up a work configuration for the system, wherein the user input includes one or more characteristics of a particular confined space having limited means of entry or exit, the one or more characteristics of the particular confined space identifying at least a type of the particular confined space; receive an indication of a task to be performed within the particular confined space; apply the at least one model to the one or more characteristics of the particular confined space to identify at least one hazard remediation technique, the at least one hazard remediation technique comprising a particular hazard remediation equipment to be used with the article of PPE within the particular confined space, … apply the at least one model to the one or more characteristics of the particular confined space by at least being configured to: determine an estimated amount of time to complete the task to be performed in the particular confined space; determine, based on … data associated with a plurality of hazard remediation equipment, a status of one or more of the plurality of articles of hazard remediation equipment that are the same type; and determine, based on the status of each of the plurality of articles of hazard remediation equipment, the 
	A claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. at 52. As a whole, in view of the claim limitations, each of the above limitations including all the limitations referred to by Applicant, are directed to managing tasks performed by people that pose hazards to people requiring personal protective equipment (PPE), determining techniques and PPE to remedy the hazards of the tasks performed by people, and outputting the remediation technique and PPE to manage the task performed by people, which manages human behavior of human persons performing the tasks and produces instructions to follow techniques and PPE to use in the tasks, and thus, the claims, including each of the limitations referred to by Applicant, recite a certain method of organizing human activity. 
In addition, a claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the including the all the limitations referred to by Applicant, but for the computer components and systems performing the claimed functions (i.e. the computer system referred by Applicant), the broadest reasonable interpretation of the recited the recited store of a model of confined spaces, obtain characteristics of a particular confined space, receive a task to be performed in the confined space, apply the model to the characteristics of the confined space to determine a hazard remediation technique, determine an estimated amount of time to complete the task, determine hazard remediation equipment with resources to operate for the amount of time of the task, and output a notification of the hazard remediation technique and equipment could all be reasonably interpreted as a human mentally memorizing model attributes of hazards in confined spaces, making observations of information of a particular confined space and tasks therein, mentally evaluating the memorized model and observed information to apply the model to the particular confined space, mentally evaluating and using judgement to determine the hazard remediation technique, the time for the task, and the hazard remediation equipment, and a human mentally and manually outputting the notification of the technique using a pen and paper; therefore, the claims, including the limitations referred to by Applicant, recite mental processes. 
Accordingly, contrary to Applicant’s assertions, the claims and limitations referred to by Applicant are directed to mental processes and a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

With respect to Applicant’s assertions regarding the recitation of “sensor data,” the determination based on this sensor data is part of and directed to an abstract idea because it manages the human behavior of a person because this determination determines a status the hazard remediation equipment that is used by a person while the human performs a hazardous task, and thus, this determination is directed to a certain method of organizing human activity. Further, this determination is part of and directed to an abstract idea because, pursuant to the broadest reasonable interpretation, may include a human using mental evaluation and judgement to determine the status based on the data. Moreover, even if the source of the data, i.e., a “sensor”, is interpreted as an additional element beyond the recited abstract idea, this 


Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.

Applicant argues Eberbach fails to disclose or suggest a system comprising an article PPE and a computing system comprising a repository storing at least one model for a plurality of confined spaces each having limited means of entry or exit, the at least one model based at least in part on respective sets of one or more characteristics of the plurality of confined spaces because Eberbach merely recognizes the so-called "chemical emission zones" may be "bounded"; however, Eberbach never discloses or suggests stroe any model of a bounded chemical emission zone. Examiner respectfully disagrees.
Eberbach discloses a learning module or cognitive workplace hygiene and injury predictors (WHIP) 350 identifies indicators prior to chemical emission events, identifies correlations with the machinery or equipment operating at the time of the chemical emissions event based on scheduled operations to predict what chemical emission concentration levels are expected to occur in a chemical emission zone based on scheduled activities, and this information can be compiled in a database as the cognitive WHIP learns new correlations. [0096], [0106], [0111]. The cognitive WHIP 350 may analyze the inputs and/or stored data to develop models that predict chemical emission exposure levels for a period of time, for example, a worker's shift, and apply the model to calculate the probability of toxicity or health damage to a worker for the predicted chemical emission exposure levels. [0096]. These chemical emissions zones of the cognitive WHIP are bounded areas with a plurality of equipment and machines contributing chemical emission. [0097]. The cognitive WHIP 350 is used for learning and prediction utilizing data and functions of the scheduler 320, which may be implemented as software or implemented in part in software, where such software may be stored in a non-transitory memory, wherein the scheduler 320 keeps track of a machinery and equipment list 440, which includes the actual chemical emissions output 445 associated with each production operation, machine, a facility map 450, which includes the locations 452 of each production operation, machine, and the location of the operator station 455 associated with each machine. [0079], [0082]-[0083]. 
cognitive workplace hygiene and injury predictors (WHIP) that learns correlations with levels of emissions at zones in bounded areas at equipment and machines with models to predict and calculate chemical emissions based on emissions at the zones and schedules is a “model for a plurality of confined spaces each having limited means of entry or exit … based at least in part on respective sets of one or more characteristics of the plurality of confined spaces,” and the database compiling the WHIP and memory storing the whip software are repositories storing the model. 


Applicant argues Eberbach does not disclose or suggest a system that receives user input setting up a work configuration for the system, wherein the user input includes one or more characteristics of a particular confined space having limited means of entry or exit, the one or more characteristics of the particular confined space identifying at least a type of the particular confined space because Eberbach never discloses or suggests any confined spaces that are categorized by the "type" of confined space. Examiner respectfully disagrees.
Eberbach discloses a chemical emission protection system receives signals relating to chemical emissions generated in a work area/zone and identifies the chemical emissions as associated with a specific machine or piece of equipment operating in the work area, wherein the cognitive WHIP function identifies specific type of chemical emissions corresponding to a specific type of machine or operation or learns that a specific type of chemical emissions is associated with a specific type of machine or operation. [0065]-[0066]. 
Here, the specific machine and type of machine of the work area/zone disclosed in Eberbach is the recited “type of confined space.” By learning emissions received from a work area associated for a specific machine type and identifying emissions received from a work area associated with a specific machine Eberbach discloses receiving input including “characteristics of a particular confined space having limited means of entry or exit, the one or more characteristics of the particular confined space identifying at least a type of the particular confined space.”




Applicant argues Eberbach does not disclose or suggest any system that applies the at least one model to the one or more characteristics of the particular confined space (which was identified by type) to identify at least one hazard remediation technique, determines an estimated amount of time to complete the task to be performed in the particular confined space, determines, based on sensor data associated with a plurality of hazard remediation equipment, a status of one or more of the plurality of articles of hazard remediation equipment that are the same type, and determines, based on the status of each of the plurality of articles of hazard remediation equipment, the particular article of hazard remediation equipment, wherein the particular article of hazard remediation equipment includes remaining resources to operate for at least the estimated amount of time to complete the task to be performed in the particular confined space because the PPE-based adjustments in Eberbach are the mere mention in paragraph [0076] that system may also change the prescribed PPE for the worker to alter the type of respirator protection, or allocate additional respirator protector to the worker and such changes in Eberbach are not based on any modeling of confined spaces or any sensor data-based status determination of articles of hazard remediation equipment that are the same type. Examiner respectfully disagrees.
As discussed above, contrary to Applicant assertions, the cognitive workplace hygiene and injury predictors (WHIP) that learns correlations with levels of emissions at zones in bounded areas at equipment and machines with models to predict and calculate chemical emissions based on emissions at the zones and schedules discloses by Eberbach is a “model for a plurality of confined spaces.” The cognitive WHIP and the predictions generated using the WHIP, disclosed by Eberbach, are indeed models that are used generate the recommended changes and adjustments to the PPE worn by a worker, referred to by Applicant. See [0006]-[0008], [0055], [0065], [0070]-[0071], [0074]-[0076].
Further, contrary to Applicant’s assertions, Eberbach discloses the monitoring interface 340 performs chemical emissions level monitoring by receiving signals from sensors representing chemical concentrations within chemical emissions zone(s), storing date and time data 510 associated with PPE sensor signal data 512 (chemical concentrations) received from mobile chemical sensors of the workers, and the exposure calculator 516 integrates the received chemical emission concentration data to determine a cumulative chemical emissions exposure for each worker, and calculate cumulative actual chemical emissions exposure 518. [0088]-[0089]. Moreover, recommended changes and adjustments to the PPE worn by worker, such as the type of respirator protection, are based on these chemical emission concentrations monitored using sensors associated with the PPE. See [0006]-[0008], [0055], [0070]-[0071], [0074]-[0076].
Accordingly, contrary to Applicant’s assertions, the changes and alterations to the PPE worn by workers, such as the type of respirator protection, disclosed in Eberbach are indeed based on modeling of confined spaces and sensor data-based status determination of articles of hazard remediation equipment that are the same type.















	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 23, and similarly claims 2-16) recite “storing at least one model for a plurality of confined spaces each having limited means of entry or exit, the at least one model based at least in part on respective sets of one or more characteristics of the plurality of confined spaces; … receive user input setting up a work configuration for the system, wherein the user input includes one or more characteristics of a particular confined space having limited means of entry or exit, the one or more characteristics of the particular confined space identifying at least a type of the particular confined space; receive an indication of a task to be performed within the particular confined space; apply the at least one model to the one or more characteristics of the particular confined space to identify at least one hazard remediation technique, the at least one hazard remediation technique comprising a particular hazard remediation equipment to be used with the article of PPE within the particular confined space, … apply the at least one model to the one or more characteristics of the particular confined space by at least being configured to: determine an estimated amount of time to complete the task to be performed in the particular confined space; determine, based on … data associated with a plurality of hazard remediation equipment, a status of one or more of the plurality of articles of hazard remediation equipment that are the same type; and determine, based on the status of each of the plurality of articles of hazard remediation equipment, the particular article of hazard remediation equipment, wherein the particular article of hazard remediation equipment includes remaining resources to operate for at least the estimated amount of time to complete the task to be performed in the particular confined space; and output a notification indicating the at least one hazard remediation technique that includes an indication of the particular article of hazard remediation equipment that includes remaining resources to operate for at least the estimated amount of time to complete the task to be performed in the particular confined space.” Claims 23-42, in view of the claim limitations, are directed to the abstract idea of store a model of confined spaces, obtain characteristics of a particular confined space, receive a task to be performed in the confined space, apply the model to the 
As a whole, in view of the claim limitations, each of the above limitations are directed to managing tasks performed by people that pose hazards requiring personal protective equipment (PPE), determining techniques and PPE to remedy the hazards, and outputting the remediation technique and PPE, which manages human behavior of human persons performing the tasks and produces instructions in the techniques and PPE to use in the tasks, and thus, the claims are directed to a certain method of organizing human activity. Further, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited store a model of confined spaces, obtain characteristics of a particular confined space, receive a task to be performed in the confined space, apply the model to the characteristics of the confined space to determine a hazard remediation technique, determine an estimated amount of time to complete the task, determine hazard remediation equipment with resources to operate for the amount of time of the task, and output a notification of the hazard remediation technique and equipment could all be reasonably interpreted as a human mentally memorizing model attributes of hazards in confined spaces, making observations of information of a particular confined space and tasks therein, mentally evaluating the memorized model and observed information to apply the model to the particular confined space, mentally evaluating and using judgement to determine the hazard remediation technique, the time for the task, and the hazard remediation equipment, and a human mentally and manually outputting the notification of the technique using a pen and paper; therefore, the claims are directed to a mental processes. Accordingly, the claims are directed to mental processes and a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] system comprising: a article of personal protective equipment (PPE); a computing system comprising: a repository storing,” and “a computing device configured to …,” “sensor data” in claim 23, and similarly claims 24-42, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Eberbach, et al. (US 20170185905 A1) at [0039] (disclosing the functions/acts of the invention may be implemented by instructions provided to and executed by a processor of a general purpose computer) and Applicant’s specification at [0137]-[0140] (disclosing the instructions may be executed by a general purpose microprocessors, and the techniques described herein may be implemented by any suitable structure). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, See MPEP 2106.05(d); July 2015 Update, p. 7. In addition, as noted above, with respect to the storing, obtaining, receiving, outputting, and based on sensor data limitations, while the functions of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 24-32 & 34-42 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 23-42 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-42 are rejected under 35 U.S.C. 103 as being unpatentable over Eberbach, et al. (US 20170185905 A1), hereinafter Eberbach, in view of Insley, et al. (US 20110234374 A1), hereinafter Insley.
	Regarding claim 23, Eberbach discloses a system comprising ([0006]-[0008], [0039]): 
an article of personal protective equipment (PPE) ([0055], the cognitive WHIP system recommends respiratory protection that is not over-protective or under-protective customized for a time period, sub-time period, or assigned task based on a worker's schedule, assigned tasks, and/or transit path); and
a computing system comprising ([0006]-[0008], [0039]): a repository storing at least one model for a plurality of confined spaces each having limited means of entry or exit, the at least one model based at least in part on respective sets of one or more characteristics of the plurality of confined spaces ([0106], [0111], the cognitive WHIP identifies indicators prior to chemical emission events, identifies which indicators correlate with the machinery or equipment operating at the time of the chemical emissions event based on scheduled operations to predict what chemical emission concentration levels are expected to occur in a chemical emission zone based on scheduled activities, and this information can be compiled in a database as the cognitive WHIP learns new correlations, [0097], the chemical emissions zones are bounded areas with a plurality of equipment and machines contributing chemical emissions, [0079], [0082]-[0083], a cognitive WHIP 350 for learning and prediction utilizing data and functions of the scheduler 320, which may be implemented as software or implemented in part in software, where such software may be stored in a non-transitory memory, wherein the scheduler 320 keeps track of a machinery and equipment list 440, which includes the actual chemical emissions output 445 associated with each production operation, machine, a facility map 450, which includes the locations 452 of each production operation, machine, and the location of the operator station 455 associated with each machine); and
a computing device configured to: receive … input setting up a work configuration for the system, wherein the … input includes one or more characteristics of a particular confined space having limited means of entry or exit, the one or more characteristics of the particular confined space identifying at least a type of the particular confined space ([0065]-[0066], a chemical emission protection system may receive signals relating to chemical emissions generated in a work area and identify the chemical emissions as associated with a specific machine or piece of equipment operating in the work area, wherein the cognitive WHIP function identifies specific type of chemical emissions corresponding to a specific type of machine or operation, or has been configured to learn that a specific type of chemical emissions is associated with a specific type of machine or operation); 
receive an indication of a task to be performed within the particular confined space ([0067]-[0068], [0070], a chemical emissions protection system may identify a worker as present in a work area, including a list of workers to produce an assignment schedule for each worker, and the potential exposure of an identified worker by analyzing the identified worker's assignment schedule to identify one or more assigned tasks for the worker); 
apply the at least one model to the one or more characteristics of the particular confined space to identify at least one hazard remediation technique, the at least one hazard remediation technique comprising a particular hazard remediation equipment to be used with the article of PPE for use within the particular confined space ([0070], analyzing the identified worker's assignment schedule, identifying one or more assigned tasks for the worker, determining the work location(s) and/or operator station(s) at which the worker will be positioned in a work area for the assigned tasks, identifying the path used by the work to transit to the work location(s) and/or operator station(s), analyzing a chemical emissions map for the work area, [0070]-[0071], [0074]-[0076], [0006]-[0008], when the chemical emissions exposure is above a predetermined safety threshold value for a time, the chemical emissions protection system may implement a corrective action including adjusting the chemical emissions zone and/or worker schedule, including adjusting the period of time for the scheduled task, changing the prescribed personal protective equipment, and allocate additional respiratory protection to the worker (i.e. hazard remediation technique comprising a particular hazard remediation equipment to be used with the article of PPE), [0055], cognitive WHIP system may calculate expected chemical emission exposures for a worker and recommend respiratory protection , wherein the computing device is configured to apply the at least one model to the one or more characteristics of the particular confined space by at least being configured to: 
determine an estimated amount of time to complete the task to be performed in the particular confined space ([0071]-[0072], [0074]-[0076], [0006]-[0008], wherein the system calculates a cumulative chemical emissions exposure for a worker for a scheduled time period before the worker arrives in the work area, compares the predicted chemical emissions exposure of the worker to a safety threshold value, where the threshold value may be a cumulative chemical concentration-time value, and when the chemical emissions exposure is above a predetermined safety threshold value for a time, the chemical emissions protection system may implement a corrective action including adjusting the chemical emissions zone and/or worker schedule, including adjusting the period of time for the scheduled task); 
determine, based on sensor data associated with a plurality of hazard remediation equipment, a status of one or more of the plurality of articles of hazard remediation equipment that are the same type based on sensor data ([0088]-[0089], a monitoring interface 340 performs chemical emissions level monitoring by receiving signals from sensors representing chemical concentrations within chemical emissions zone(s), wherein monitoring interface 340 receives and stores date and time data 510 associated with PPE sensor signal data 512 (chemical concentrations) received from mobile chemical sensors of the workers, and the exposure calculator 516 integrates the received chemical emission concentration data to determine a cumulative chemical emissions exposure for each worker, and calculate cumulative actual chemical emissions exposure 518); and
determine, based on the status of each of the plurality of articles of hazard remediation equipment, the particular article of hazard remediation equipment, wherein the particular article of hazard remediation equipment includes remaining resources to operate for at least the estimated amount of time to complete the task to be performed in the particular confined space ([0070]-[0071], [0074]-[0076], [0006]-[0008], for a scheduled time period (i.e. for at least the estimated amount of time as the hazard remediation technique), when the chemical emissions exposure is above a predetermined safety threshold value for a time, the chemical emissions protection system may implement a corrective action including adjusting the chemical emissions zone and/or worker schedule, including adjusting the period of time for the scheduled task (i.e. for at least the estimated amount of time as the hazard remediation technique), changing the prescribed personal protective equipment, and allocate additional respiratory protection to the worker (i.e. determining the status – the previous allocated/prescribed equipment, and determining the remediation equipment that includes remaining resources to operate for the time of the task – the PPE selected or additionally allocated PPE for the time period of the assigned task), [0055], cognitive WHIP system may calculate expected chemical emission exposures for a worker and recommend respiratory protection that is not over-protective or under-protective (i.e., having the proper filtering functionality, NIOSH rating, full facemask, SCBA, etc.) for the predicted chemical emissions exposures thereby customizing for a time period, sub-time period, or assigned task (i.e. includes remaining resources to operate for at least the estimated amount of time of the task) based on the chemical emission maps and expected length of exposure to the chemical emission concentrations based on a worker's schedule, assigned tasks, and/or transit path); and
output a notification indicating the at least one hazard remediation technique that includes an indication of the particular article of hazard remediation equipment ([0070]-[0071], [0076]-[0077], for a scheduled time period, including adjusting the chemical emissions zone and/or worker schedule, including adjusting the period of time for the scheduled task (i.e. for the estimated amount of time as the hazard remediation technique), changing the prescribed personal protective equipment, and allocate additional respiratory protection to the worker (i.e. the particular article of hazard remediation equipment), and warnings may be transmitted to the worker in real time to alert the worker of the danger, a change in schedule, a change in transit path, or a change in protective equipment (i.e. output a notification indicating . 
While Eberach discloses all of the above, including receive … input setting up a work configuration for the system, wherein the … input includes one or more characteristics of a particular confined space having limited means of entry or exit, the one or more characteristics of the particular confined space identifying at least a type of the particular confined space (as above), Eberbach does not expressly disclose the input it user input; however, this additional element is taught by further teachings in Insley.
Insley teaches receive user input setting up a work configuration for the system, wherein the user input includes … ([0049], to retrieve tag information block 650, as the worker enters the working area, in order to identify the wearer, the wearer presents his/her badge to an appropriate data acquiring device 140, wherein the badge includes other data regarding the wearer, such as medical, fit test, job description, seniority, training, and other qualifications, and the retrieved data is forwarded to the database 189 of the computer system 150, wherein the data may include the identification of an article, date, and/or timestamp, as well as the location).
Further, while Eberach discloses all of the above, including determine, based on sensor data associated with a plurality of hazard remediation equipment; and
determine, based on the status of each of the plurality of articles of hazard remediation equipment, the particular article of hazard remediation equipment, wherein the particular article of hazard remediation equipment includes remaining resources to operate for at least the estimated amount of time to complete the task to be performed in the particular confined space (as above), the following features are taught by further teachings in Insley.
Insley teaches determine, based on sensor data associated with a plurality of hazard remediation equipment, a status of one or more of the plurality of articles of hazard remediation equipment that are the same type ([0045], Sense Initial Condition block 610 of the PPE article condition determining process 600, wherein sensing is performed, wherein the type of PPE articles 120 being tracked determines which variables in the working environment should be sensed and, therefore, which sensors to be used, e.g., for respirators, the sensor 145 is of the type that collects data bearing upon the PPE article's condition relative to its servicing, namely, concentration levels of a particular hazardous material over a period of time may ; and 
determine, based on the status of each of the plurality of articles of hazard remediation equipment, the particular article of hazard remediation equipment, wherein the particular article of hazard remediation equipment includes remaining resources to operate for … the task to be performed in the particular confined space ([0051], the PPE article condition determining process 600 then may proceed to the Determine Condition of PPE Article block 680, wherein the condition determining application 198n determines if the condition of the PPE article satisfies the initial or updated criterion, such as whether a respirator has an exposure time that exceeds the recommended exposure time of the article in the working environment, wherein if the actual exposure time does exceed the recommended exposure time then the respirator has satisfied the predetermined criterion, the article has satisfied the predetermined criterion servicing (i.e., Yes), and otherwise the servicing condition is not satisfied (i.e., No) if the actual exposure time does not exceed recommended exposure time).
Eberach and Insley are analogous fields of invention because both address the problem of monitoring hazardous conditions to ensure safe implementation of PPE equipment. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Eberach the ability to receive user input, determine status based on sensor data, and determine an article of hazard remediation equipment includes remaining resources to operate as taught by Insley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of receiving user input, determining status based on sensor data, and determining an article of hazard remediation equipment including remaining resources to operate, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Eberach with the aforementioned teachings of Insley in order to produce the added benefit of preventing potentially serious and costly consequences and violations of rules and regulations that can arise when using known approaches for determining the conditions of PPE articles. [0007]-[0008].
Regarding claim 24, the combined teachings of Eberbach and Insley teach the system of claim 23 (as above). Further, Eberbach discloses wherein the computing device is further configured to: determine, by application of the at least one model to the one or more characteristics of the particular confined space, an anomaly in a proposed work configuration for the particular confined space ([0072]-[0073], the chemical emissions protection system of the WHIP monitors chemical emissions present in a chemical emissions zone, location of workers in the chemical emissions zone, a path taken by the workers through the emissions zone, changes in the state of machinery and equipment in the chemical emissions zone, and identify chemical emission sources contributing to the expected chemical emissions level in a chemical emissions zone in order calculate a cumulative predicted chemical emissions exposure for the workers (i.e. application of the model), and the chemical emissions protection system may compare the predicted chemical emissions exposure of the worker to a safety threshold value in the zone (i.e. anomalies), [0111], the cognitive WHIP is trained to identify which indicators correlate with the machinery or equipment operating at the time of the chemical emissions event based on the scheduled operation to recognize which indicators, chemical emission events, and scheduled activities are inter-related to predict what chemical emission concentration levels are expected to occur in a chemical emission zone based on scheduled activities (i.e. the model)).
Regarding claim 25, the combined teachings of Eberbach and Insley teach the system of claim 24 (as above). Further, Eberbach discloses wherein identification of the at least one hazard remediation techniques comprises identification of the article of PPE based on the anomaly ([0076], [0006]-[0008], when the chemical emissions exposure is above a predetermined safety threshold value, the chemical emissions protection system may implement a corrective action including adjusting the chemical emissions zone and/or worker schedule, including adjusting the period of time for the scheduled task, changing the prescribed personal protective equipment, and allocate additional respiratory protection to the worker). 
Regarding claim 26, the combined teachings of Eberbach and Insley teach the system of claim 23 (as above). Further, Eberbach discloses wherein the application of the at least one model to the one or more characteristics of the particular confined space comprises comparison of at least one of the respective sets of one or more characteristics of at least one of the plurality of confined spaces with the one or more characteristics of the particular confined space ([0104]-[0111], the cognitive WHIP learns which chemical 
Regarding claim 27, the combined teachings of Eberbach and Insley teach the system of claim 26 (as above). Further, Eberbach discloses wherein application of the at least one model to the one or more characteristics of the particular confined space comprises identification of one or more of the plurality of confined spaces having a same type as the type of the particular confined space ([0065], [0072], a chemical emission protection system may receive signals relating to chemical emissions generated in a work area and identify the chemical emissions as associated with a specific machine or piece of equipment operating in the work area, wherein the chemical emissions protection system may include a cognitive WHIP function that has learned to identify a specific type of chemical emissions corresponding to a specific type of machine or operation (i.e. the model space has characteristics of the same type as the particular confined space), and based on the location of one or more workers in the chemical emissions zone, a path taken by the workers through the zone, changes in the state of machinery and equipment in the zone, identify chemical emission sources contributing to the expected chemical emissions level in the, and calculate a cumulative . 
Regarding claim 28, the combined teachings of Eberbach and Insley teach the system of claim 23 (as above). Further, Eberbach discloses wherein the computing device is further configured to:  3Application No.:identify, based on a first hazard associated with the particular confined space and a second hazard associated with the particular confined space, a third hazard related to the first hazard and the second hazard that is not associated with the particular confined space ([0072], to calculate the cumulative emission exposure to the workers (i.e. the third hazard not associated with the zone related to the first and second hazard), the system identifies the path taken by the workers through the zone, changes in the state of machinery and equipment in the chemical emissions zone, identify chemical emission sources contributing to the expected chemical emissions level in a chemical emissions zone (i.e. the first and second machinery or sources contributing to expected emissions in the zone – first and second hazards associated with the zone/confined space), [0097], wherein a plurality of equipment and machines may contribute to chemical emissions concentrations within a bounded area, referred to as the chemical emissions zone (i.e. the first and second machinery or sources contributing to expected emissions in the zone – first and second hazards associated with the zone/confined space)), wherein the computing device is further configured to identify the hazard remediation technique based on the third hazard, wherein the hazard remediation technique includes a recommended article of PPE ([0074]-[0076], the chemical emissions protection system determines whether the chemical emissions exposure for workers is above a predetermined safety threshold value, and if the worker's predicted or actual exposure is determined to be over the safety threshold value, the chemical emissions protection system 190 may implement corrective actions, including change the prescribed PPE for the worker to alter the type of respiratory protection, or allocate additional respiratory protection to the worker). 
Regarding claim 29, the combined teachings of Eberbach and Insley teach the system of claim 23 (as above). Further, Eberbach discloses wherein the one or more characteristics of the particular confined space indicates one or more hazards associated with the particular confined space, wherein application of the at least one model to the one or more characteristics of the particular confined space comprises identification of at least additional one hazard not previously associated with the particular confined space ([0072], [0074]-[0076], the system identifies the path taken by the workers through the zone, changes in the state of machinery and equipment in the chemical emissions zone, identify chemical emission sources contributing to the expected chemical emissions level in a chemical emissions zone (i.e. the first and second machinery or sources contributing to expected emissions in the zone – first and second hazards associated with the zone/confined space), and then calculated the predicted exposure of the worker, determines whether the chemical emissions exposure for workers is above a predetermined safety threshold value, and if the worker's predicted or actual exposure is determined to be over the safety threshold value (i.e. the third hazard not previously associated with the confined space)),
Regarding claim 30, the combined teachings of Eberbach and Insley teach the system of claim 23 (as above). Further, Eberbach discloses wherein the computing device is configured to apply the at least one model to the one or more characteristics of the particular confined space by at least being further configured to: determine, based on the status of one or more components of each of the plurality of articles of hazard remediation equipment, the at least one particular article of hazard remediation equipment having a second component with remaining resources to operate at least the estimated amount of time ([0074]-[0076], [0006]-[0008], the chemical emissions protection system implements corrective actions, including modifying the worker's task schedule by modifying the time for the scheduled tasks (i.e. operate at the estimated time), changing the prescribed PPE for the worker to alter the type of respiratory protection, or allocating additional respiratory protection to the worker (i.e. a second component having resources to operate during the estimated amount of time))
Regarding claim 31, the combined teachings of Eberbach and Insley teach the system of claim 23 (as above). Further, Eberbach discloses wherein the computing device is further configured to: determine, based at least in part on one or more characteristics of the plurality of confined space, a sub-type of each confined space of the plurality of confined spaces, and update, based on the sub-type of each confined space of the plurality of confined spaces, the model ([0111], [0029], the cognitive WHIP is trained (i.e. update) to identify which indicators correlate with the machinery or equipment operating at the time of the chemical emissions event based on the scheduled operation to recognize which indicators, and the cognitive WHIP system learns to recognize which indicators, chemical emission events, and scheduled activities are inter-related, and predict what chemical emission levels are expected to occur in a chemical emission zone based on scheduled activities (i.e. each machinery, equipment, events, scheduled activities, and indicators in the zone are sub-types of confined spaces), [0097], wherein a plurality of equipment and machines may contribute to chemical emissions concentrations within a bounded area, referred to as the chemical emissions zone (i.e. each machinery or equipment in the zone are sub-types of confined spaces)).
Regarding claim 32, the combined teachings of Eberbach and Insley teach the system of claim 23 (as above). Further, Eberbach discloses wherein the article of PPE is a first article of PPE and wherein the article of PPE is a particular type of PPE ([0076], [0006]-[0008], the chemical emissions protection system may change the prescribed personal protective equipment and allocate additional respiratory protection to the worker (i.e. the first PPE – the PPE selected for as the changed or additionally allocated PPE), [0055], cognitive WHIP system recommends respiratory protection that is not over-protective or under-protective (i.e., having the proper filtering functionality, NIOSH rating, full facemask, SCBA, etc.) (i.e. the first PPE - the recommended PPE with the proper filter, NIOSH rating, facemask or not, SCBA or not, instead of the over protective PPE or under protective PPE)), the system further comprising: 
a plurality of articles of PPE that are the particular type of PPE, the plurality of articles of PPE including the first article of PPE and a second article of PPE ([0076], [0006]-[0008], the chemical emissions protection system may implement a corrective action including changing the prescribed personal protective equipment, and allocate additional respiratory protection to the worker (i.e. the previously prescribed and allocated – the second PPE, and the changed or additional PPE – the first PPE), [0055], cognitive WHIP system recommends respiratory protection that is not over-protective or under-protective (having the proper filtering functionality, NIOSH rating, full facemask, SCBA, etc.) for the predicted chemical emissions exposures thereby customizing for a time period, sub-time period, or assigned task based on the chemical emission maps and expected length of exposure to the chemical emission concentrations based on a , 
wherein the computing device is configured to determine the at least one particular article of hazard remediation equipment as the at least one hazard remediation technique by at least being configured to:
determine, based on sensor data ([0088]-[0089], a monitoring interface 340 performs chemical emissions level monitoring by receiving signals from sensors representing chemical concentrations within chemical emissions zone(s), wherein monitoring interface 340 receives and stores date and time data 510 associated with PPE sensor signal data 512 (chemical concentrations) received from mobile chemical sensors of the workers, and the exposure calculator 516 integrates the received chemical emission concentration data to determine a cumulative chemical emissions exposure for each worker, and calculate cumulative actual chemical emissions exposure 518), a status of one or more components of the first article of PPE, the one or more components of the first article of PPE including the first component ([0065], [0072], a chemical emission protection system may receive signals relating to chemical emissions generated in a work area and identify the chemical emissions as associated with a specific machine or piece of equipment operating in the work area, and calculate a cumulative predicted chemical emissions exposure for the workers in the zone (i.e. based on sensor data, the status of the components), [0076], [0006]-[0008], when the calculated chemical emissions exposure (i.e. based on the sensor data) is above a predetermined safety threshold value, the chemical emissions protection system may implement a corrective action including changing the prescribed personal protective equipment, and allocate additional respiratory protection to the worker (i.e. determining the status of the first PPE – the selected change or additionally allocated PPE), [0055], cognitive WHIP system may calculate expected chemical emission exposures for a worker (i.e. based on the sensor data) and recommend respiratory protection that is not over-protective or under-protective (having the proper filtering functionality, NIOSH rating, full facemask, SCBA, etc.) for the predicted chemical emissions exposures thereby customizing for a time period, sub-time period, or assigned task based on the chemical emission maps and expected length of exposure to the chemical emission concentrations based on a worker's schedule, assigned tasks, and/or transit path (i.e. determining the status of the first PPE – the recommended PPE, length of exposue the schedule, the path, the tasks)); 
determine, based on sensor data ([0088]-[0089], a monitoring interface 340 performs chemical emissions level monitoring by receiving signals from sensors representing chemical concentrations within chemical emissions zone(s), wherein monitoring interface 340 receives and stores date and time data 510 associated with PPE sensor signal data 512 (chemical concentrations) received from mobile chemical sensors of the workers, and the exposure calculator 516 integrates the received chemical emission concentration data to determine a cumulative chemical emissions exposure for each worker, and calculate cumulative actual chemical emissions exposure 518), a status of one or more components of the second article of PPE, the one or more components of the second article of PPE including a second component of the same type as the first component ([0065], [0072], a chemical emission protection system may receive signals relating to chemical emissions generated in a work area and identify the chemical emissions as associated with a specific machine or piece of equipment operating in the work area, and calculate a cumulative predicted chemical emissions exposure for the workers in the zone (i.e. based on sensor data, the status of the components), [0076], [0006]-[0008], when the calculated chemical emissions exposure (i.e. based on the sensor data) is above a predetermined safety threshold value, the chemical emissions protection system may implement a corrective action including changing the prescribed personal protective equipment, and allocate additional respiratory protection to the worker (i.e. determining the status of the second PPE – the previously prescribed or allocated PPE), [0055], cognitive WHIP system may calculate expected chemical emission exposures for a worker (i.e. based on the sensor data) and recommend respiratory protection that is not over-protective or under-protective (having the proper filtering functionality, NIOSH rating, full facemask, SCBA, etc.) for the predicted chemical emissions exposures thereby customizing for a time period, sub-time period, or assigned task based on the chemical emission maps and expected length of exposure to the chemical emission concentrations based on a worker's schedule, assigned tasks, and/or transit path (i.e. determining the status of the second PPE – the unrecommended PPE, over protective PPE, or under protective PPE)); 
select, from the first article of PPE and the second article of PPE, based on the status of first component of the one or more components of the first article of PPE and the status of the second component of the one or more components of the second article of PPE, the first article of PPE as the at least one hazard remediation technique ([0076], [0006]-[0008], when the chemical emissions exposure is  
Regarding claims 33-41, these claims are substantially similar to claims 23-31, respectively, and are, therefore, rejected on the same basis as claims 23-31. While claims 33-41 are directed toward a method, Eberbach discloses a method as claimed. [0006], [0022]-[0023], [0034].
Regarding claim 42, the combined teachings of Eberbach and Insley teach the method of claim 33 (as above). Further, Eberbach discloses further comprising: determining, by the computing device, an estimated exposure level indicating a degree to which a worker will be exposed to a particular hazard while in the particular confined space ([0070]-[0071], the chemical emission protection system determines the potential exposure to a worker by analyzing the worker’s assignment schedule, including, assigned tasks, location, operations, path, and chemical emissions for the work areas, [0082], the scheduler 320 tracks intended production output, deadlines, man-hours required to complete the intended production by the deadline(s), a list of workers available to staff the production jobs to meet the required man-hours, the cumulative actual chemical emissions exposure for each worker, and chemical emission output levels of each production operations, machines, and equipment, and the scheduler 320 assigns work tasks to one or more workers, where an estimated chemical emissions exposure is calculated for each task assigned during a work period); and 
determining, by the computing device, based on the estimated exposure level, from a plurality of workers, a particular worker permitted operate in the particular confined space ([0070]-[0071], if the stored .

	

	

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Eberbach, et al. (US 20170188166 A1) disclosing systems and methods for implementing corrective actions including PPE related to noise hazards;
Cheng, et al. (US 20190333178 A1) disclosing systems and methods that collect environmental information at indoor and outdoor spaces, use sensors to monitor PPE, and alert workers of hazards; and
Kritzler, et al. (US 20180012470 A1) disclosing systems and methods that determine and display the status of PPE required for use in a workstation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623